Title: To Thomas Jefferson from William Fleming, 13 July 1779
From: Fleming, William
To: Jefferson, Thomas



Sir
Philadelphia 13th July, 1779.

My colleagues have requested me to transmit you the deposition of Ferrall Wade, on the subject of governor Hamilton’s conduct at Detroit, which I inclose you accordingly.
A copy of the book of precedents in the war office shall still be  attended to, tho’ we have not yet been able to engage a man to undertake the business.
It is a matter of surprize and regret that Congress have not received a letter from their plenipotentiary, or either of their commissioners in Europe, for more than six months past; in which time the minister of France has received several dispatches from his court, and one very lately, the contents of which he has (in part) communicated to congress. I hope I shall not be suspected of affecting a mysteriousness when I tell you I am not at liberty to mention particularly the minister’s communications, nor would it be prudent to risque them in a letter, under the present regulation of our post office: however, this much I can venture to say, that they are favourable—that the prospect of peace brightens, and that France seems to act on a very liberal scale, and has, in many instances, gone further in support of the common cause than she was, by the treaty, bound to go; notwithstanding which, it is to be feared, we are not all true friends to the alliance.
Nothing of consequence lately from headquarters. The enemy, on the night of the 4th. instant, made a sudden descent, with about 3000 men, at New Haven in Connecticut, and took possession of the town, but what damage they did we have not yet learnt. We have letters from Genl. Sullivan dated at Wyoming the 5th. instant; he complains of large quantities of damaged provisions, by which the progress of his army is much retarded. I have but little hopes from that expedition. Our cruisers in general are pretty successful, and I hope before this reaches you the enemy’s privateers in Chesapeake bay will have met with a rub.
I am apprehensive we shall shortly be overun by committees. The original ostensible design of them was laudable, and under proper regulations might, perhaps, produce good effects; tho’ I confess little or nothing salutary has yet been experienced by them here; and I am of opinion they are taking large strides towards the entire subversion of this government, the civil magistrates being, already, little more than mere cyphers. Adieu.
